This case grows out of an exchange of certain realty in Dade county between appellant and appellees. Appellees contend that appellant made fraudulent representations to them as to material facts concerning the Liberty City Amusement Company and its assets, that they relied on such fraudulent representations and were in consequence thereof cheated out of their lands. On final hearing the chancellor found the contention of appellees to be amply supported by the evidence and decreed the whole transaction to be null and void.
We have carefully examined the record and briefs of counsel and on the whole showing made we are unable to say that any error was committed. A full statement of the law and facts evidencing and disposing of the questions raised would necessarily be quite lengthy and would serve no useful purpose.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment. *Page 1125